BUFFINGTON, Circuit Judge
(dissenting) . I am constrained to record a dissent in this ease on the question of res judicata. The general principles of this form of estoppel in the federal courts is stated in City of Boston v. McGovern (C. C. A.) 292 F. 705, 711, as follows: “It should be remembered that the estoppel of a judgment grows out of matter of substance, and form has little if anything, to do with it. Bigelow on Estoppel (6th Ed.) p-. 96.” In Pennsylvania, where this eause of action arose and was tried, the same principle prevails. In Strayer v. Johnson, 110 Pa. 21, 1 A. 222, 224, it is said: “The term ‘parties’ is of course well understood as including all directly interested in the subject-matter, who have a right to defend or control the proceedings and appeal (Giltinan v. Strong, 64 Pa. 242); and courts .will even look beyond the nominal party, and treat as the real party him whose interests are involved in the issue, and hold him concluded by any judgment that may be rendered. Peterson v. Lothrop [34 Pa. 223], supra.” In accord with this, the same court in Hochman v. Mortgage Finance Corp. et al., 289 Pa. 260, 137 A. 252, 253, held: “1. The doctrine of res judicata should he supported, maintained and applied in proper cases and its application should not be restricted by technical requirements, but a broad view should be taken of the subject, having always in mind the actual purpose to- be attained. 2. The rule should not be defeated by minor differences of form, parties, or allegations, when they are contrived only to obscure the real purpose — a second trial in the same cause between the same parties. 3. The thing which the court will consider is whether the ultimate and controlling issues have been decided in a prior proceeding in which the parties in the later suit had actually an opportunity to appear and assert their rights. 4. The parties should not, by a shifting of plaintiffs on the record, or by a change in the character of the relief sought, be permitted to nullify the rule. 5. The requirements for application of the rule are that there be an identity of the parties and of subject-matter in the two actions. 6. If the whole eause of action in the second ease is the same as in the first, not only the issues actually adjudicated in the first proceeding, but also those which mig-ht have been raised and passed upon, are concluded. * * '* It is a general principle of public policy, making for the general welfare, for the certainty of individual rights, and for the dignity and respect of judicial proceedings, that the doctrine of res adjudicata should be supported, maintained and applied in proper cases. Nor should its application be restricted by technical requirements, but a broad view should be taken of the subject, having always in mind the actual purpose to be attained. The rule should not be defeated by minor differences of form, parties or allegations, when these are contrived only to obscure the real purpose, a second trial on the same eause between the same parties. * * *»
The same principle is enunciated in Chicago, R. I. & P. R. Co. v. Schendel, 270 U. S. 611, 46 S. Ct. 420, 422, 70 L. Ed. 757, 53 A. L. R. 1265, where it is held that in any judicial proceeding, the arrangement of the parties on the record is of no consequence upon the effect of the judgment so long as the parties are adverse. Identity of parties is not a mere matter of form, but of substance. Parties nominally the same may be, in legal effect, different (Bigelow on Estoppel [6th Ed.] 145); and parties nominally different may be, in legal effect, the same (Calhoun’s Lessee v. Dunning, 4 Dall. [Pa.] 120, 121, 1 L. Ed. 767, 768; Follansbee v. Walker, 74 Pa. 306, 309; In re Estate of Parks, 166 Iowa, 403, 147 N. W. 850).
Applying these principles to the ease in hand, we have:
(1) The fact that before eases 2 and 3 were begun Chambers had on February 6, 1917, absolutely assigned all interest in the contracts to Adams.
(2) Throughout these actions Adams instituted the proceedings, verified the pleadings, and controlled the litigation through-the same counsel.
(3) The sole and only parties in interest in both cases were Adams and the Emlenton Refining Company.
*279(4) While the second and third cases were pending and before the trial of the third ease, Adams procured a stay of the proceedings in the third ease on the strength of an affidavit by him in which he swore that the third ease “involved the same issues and cause of action and is dependent on the same facts as another suit also pending in your Honorable Court,” referring to case No. 2.
In this situation Adams prosecuted case No. 2, with the result of a verdiet and judgment against him, from which no appeal was taken. This verdiet and judgment, the result of a trial covering many weeks and involving an outlay of many thousands of dollars by the Emlenton Refining Company, was held by the court below as of no legal effect whatever when Adams proceeds to try the same cause of action between him as the sole owner of the claim and the Emlenton Refining Company as the sole defendant in this third case, which, as we have seen, he had postponed until he had tried the second case. The holding of the court below, in my judgment, was at variance with the law of Pennsylvania, applicable to two cases where Adams and the Emlenton Refining Company were the sole parties in interest and the contracts involved were the same. I therefore record my dissent.